         Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA



UNITED STATES OF AMERICA,         )
                                  )                 Case No.
        Plaintiff,                )
                                  )
        v.                        )
                                  )
TIFFANY NAKIA EXPOSE,             )
                                  )
        Defendant.                )
_________________________________ )


                                      COMPLAINT

        The United States of America complains and alleges:

        1.      The United States of America brings this action to restrain and enjoin

Defendant Tiffany Nakia Expose and all those acting in concert with or under her

direction and/or control, from:

   a.        Preparing, filing, directing, or assisting in the preparation or filing of

             federal tax returns, amended returns, and other related documents and
             forms, including any electronically-submitted tax returns or tax-related

             documents, for any entity or person other than themselves;




                                              1
         Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 2 of 21




   b.        Preparing or assisting in the preparation of federal tax returns that they

             know will result in the understatement of any tax liability or the

             overstatement of federal tax refunds;

   c.        Engaging in any activity subject to penalty under 26 U.S.C. §§ 6694,

             6695, and 6701; and

   d.        Engaging in any fraudulent or deceptive conduct which substantially

             interferes with the proper administration and enforcement of the internal

             revenue laws.

                             JURISDICTION AND VENUE

        2.      Pursuant to 26 U.S.C. § 7401, the Chief Counsel of the Internal

Revenue Service, a delegate of the Secretary of the Treasury, authorized and
requested this action and the Attorney General of the United States directed that it

be commenced.

        3.      The Court has jurisdiction to hear this action pursuant to 28 U.S.C. §§
1340 and 1345, and 26 U.S.C. § 7402(a).

        4.      Venue is proper in this Court pursuant to 26 U.S.C. §§ 7407(a),

7408(a), and 28 U.S.C. § 1391, because the Defendant prepares tax returns within

this judicial district and a substantial part of the events giving rise to this claim

occurred within this judicial district.




                                             2
        Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 3 of 21




                                     Defendant

      5.     Defendants Tiffany Nakia Expose resides in Buford, Georgia and

maintains a post office box in Duluth, Georgia.

      6.     Expose owns and operates Defendant Expose Tax & Financial

Services (“Expose Tax”), a tax return preparation business in Suwanee, Georgia.

      7.     Expose owns and operates Defendant Expose Tax Services LLC, a tax

return preparation business in Suwanee, Georgia.

      8.     Expose owns and operates Defendant Expose Tax Financial Services

LLC, a tax return preparation business in Suwanee, Georgia.

                       Expose’s Tax Preparation Activities

      9.     Expose started to prepare tax returns in 2007 at her home.
      10.    In 2010, Expose opened her first location in Suwanee, Georgia. On or

about February 26, 2010, Expose registered this business as a limited liability

company under the name Expose Tax Services LLC.
      11.    In 2012, Expose opened her second location in Norcross, Georgia. On

or about July 18, 2013, Expose registered this business as a limited liability

company under the name Expose Tax and Financial Services LLC.

      12.    Expose applied for, and the IRS assigned her, a Preparer Tax

Identification Number (“PTIN”). A PTIN is used to identify an individual return

preparer on the customers’ tax returns.




                                          3
        Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 4 of 21




      13.    Expose has obtained 7 different Electronic Filing Identification

Numbers (“EFIN”) from the IRS. Only one is currently active. An EFIN is used to

identify the business that is electronically filing a tax return.

      14.    Expose is a tax return preparer as defined by 26 U.S.C. § 7701(a)(36).

She has prepared other people’s Forms 1040 (U.S. Individual Income Tax Return)

for compensation at least between 2007 and the present.

      15.    Expose prepared the following numbers of returns:

             Number of Returns Prepared.
                        Year Number of Returns
                        2014             1,280
                        2015             1,545
                        2016             1,651
                        2017             1,665
                        2018             1,718
                        2019               898


      16.    Expose prepares tax returns that purposefully understate the tax her

customers owe or overstate the refunds they are entitled to claim.

      17.    Expose reports fabricated information that her customers did not

provide to her on the tax returns that she prepares.

      18.    Examples of instances where Expose fabricated information in order

to understate her customers’ taxable income, and therefore their tax liability, or

overstated the refunds to which her customers were entitled are included below. To




                                            4
        Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 5 of 21




protect her customers’ identities, they are identified by a number, e.g., C1, C2, etc.

The United States is serving a key with the Complaint.

             Fabricated Schedule C Business and Income Expenses

      19.    Individual taxpayers who operate a business as a sole proprietorship

must report the business’s income and expenses on a Schedule C (Profit or Loss

from Business – Sole Proprietorship) that is filed as part of the taxpayer’s Form

1040. The net figure reported on a Schedule C, whether a profit or a loss, is a

component of the taxpayer’s adjusted gross income (“AGI”).

      20.    Expose understates her customers’ AGI by fabricating or inflating
losses claimed on a Schedule C filed with the returns. This fraudulently reduces the

amount of taxable income the customers report and thus the amount of tax that

they report they owe. The reduction in tax also leads to bogus refund claims.
      21.    Often, Expose will include a Schedule C on returns for customers she

knows do not own or operate a business.

      22.    Customers C1, C2, C3, C4, C6, C7, and C8 are all wage earners.

Expose attached a Schedule C to each of their tax returns even though none of

them had a business. None of these Schedules C identified the name or type or

purported business. The tables below show some of the fabricated expenses
Expose placed on these Schedules C:




                                          5
     Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 6 of 21




         a. Schedule C for 2014
Customer Gross       Net Loss Car and Repairs Supplies Other
          Receipts              Truck                  Expenses
                                Expense
      C1         $0     $9,443    $6,443     $0     $0   $3,000
      C2         $0 $17,376       $7,104 $1,500 $1,000   $7,772
      C3         $0 $24,140       $7,460 $2,000 $1,500   $8,930
      C4         $0 $21,167       $7,607 $1,660     $0   $5,400
      C6         $0 $17,915       $5,671  $400      $0 $11,844
      C7         $0     $5,820        $0 $1,800   $600   $3,240
      C8         $0     $5,866    $2,366     $0     $0   $3,500


         b. Schedule C for 2015
Customer Gross       Net Loss Car and Repairs Supplies Other
          Receipts              Truck                  Expenses
                                Expense
      C1         $0 $12,522       $5,522 $1,800 $1,000   $4,200
      C2         $0 $12,957       $6,174     $0     $0   $6,783
      C3         $0 $25,318       $8,088 $2,000 $1,500   $6,980
      C4         $0 $18,830       $9,230 $1,600 $1,000   $5,000
      C7         $0 $13,193       $5,513 $1,800 $1,000   $4,880
      C8         $0 $13,400       $5,220 $2,500 $1,500   $4,180


         c. Schedule C for 2016
Customer Gross       Net Loss Car and Repairs Supplies Other
          Receipts              Truck                  Expenses
                                Expense
      C1         $0     $9,809    $4,838 $1,211     $0   $3,760
      C2         $0 $12,428       $4,511 $1,827 $1,000   $5,090
      C3         $0     $5,850    $2,430   $300     $0   $3,120
      C4         $0     $4,442    $4,442     $0     $0       $0
      C7         $0 $10,270       $5,390 $1,240 $1,000   $2,640
      C8         $0     $6,644    $3,024   $500     $0   $3,120




                                  6
        Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 7 of 21




      23.    In addition to the amounts in the tables above, Expose included the

following additional fabricated expenses:

             a. On C3’s 2014 Schedule C, Expose included $1,000 in insurance

                and $3,250 in travel and meals expenses.

             b. On C3’s 2015 Schedule C, Expose included $3,500 in insurance,

                $1,000in taxes and licenses, and $2,250 in travel and meals

                expenses.

             c. On C4’s 2014 Schedule C, Expose included $4,000 in cost of

                goods sold even though gross receipts were $0. The same Schedule

                C showed $2,500 in travel expenses.
             d. On C4’s 2015 Schedule C, Expose included $2,000 in travel

                expenses.

      24.    In 2019, Expose prepared 270 Schedules C that showed a loss,

including 222 that showed $0 in gross receipts.

                        Earned Income Tax Credit Fraud

      25.    Expose used the fictitious figures she reported on her customers’

Schedules C to support bogus Earned Income Tax Credit (“EITC”) claims.

      26.    The EITC is a refundable tax credit available to taxpayers who earn

income below certain levels. The amount of the credit is based on the taxpayer’s

income, claimed number of dependents, and filing status. Because the EITC is a

refundable credit, in certain circumstances it can entitle a taxpayer to a refund


                                          7
        Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 8 of 21




greater than the amount of tax paid or a payment from the U.S. Treasury even if no

tax is reported.

      27.    Due to the method used to calculate the EITC, an individual can claim

a larger EITC by claiming multiple dependents and, for certain income ranges,

individuals with higher earned income are entitled to a larger credit than those with

lower earned income. To illustrate, the EITC for individuals who filed as single,

head of household, or qualifying widower for 2017 increased as income increased

between $1 and $14,050 and decreased as income increased beyond $18,350. For

individuals with married filing jointly status, the amount of the credit increased as

income increased between $1 and $14,050 and decreased as income increased
beyond $23,950. For 2017, the maximum EITC was $6,318 and was available to

eligible individuals who earned between $14,000 and $23,950 and had three

dependent children. Some tax preparers who manipulate reported income to

maximize EITC refer to this range of earned income corresponding to a maximum

EITC as the “sweet spot” or “golden range.”

      28.    By claiming fictitious losses to offset her customers’ actual income,

Expose made it appear that her customers were entitled to the EITC when they

were not.

      29.    In 2011 and 2014, the IRS assessed penalties against Expose under

26 U.S.C. § 6695(g) for improperly claiming tax credits for her customers.




                                          8
        Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 9 of 21




      30.    The Schedule C losses Expose fabricated for C1, C2, C3, C4, C6, C7,

and C8, described in paragraphs 22 and 23, reduced the amount of income those

customers reported and made it appear that they qualified for EITCs when they did

not. The amounts of those credits are in the tables below:

             a. EITC Claimed for 2014
              Customer     EITC Claimed
                  C1 wife           $3,305
                      C2            $3,549
                      C3            $3,751
                      C4            $2,070
                      C6            $1,212
                      C7            $3,654


             b. EITC Claimed for 2015
              Customer     EITC Claimed
                      C1            $1,112
                      C2            $2,431
                      C3            $3,338
                      C4            $1,722
                      C6            $3,359
                      C7            $2,378
                      C8              $627


             c. EITC Claimed for 2016
              Customer     EITC Claimed
                      C1              $858
                      C2            $1,344
                      C7            $2,249
                      C8              $862




                                         9
        Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 10 of 21




      31.     For 2014, Expose prepared separate tax returns for a married couple

identified here as C1. She improperly made their filing statuses Head of Household

and Single. Along with the fabricated Schedules C, this made it appear as though

the wife qualified for an EITC of $3,305 when they did not qualify for any EITC.

      32.     C7’s 2014 EITC was improperly inflated by the fabricated amounts

Expose placed on the Schedule C attached to C7’s return. None of the other

customers described in paragraph 28 qualified for any EITC claimed.

      33.     On C6’s 2015 Schedule C, Expose included fabricated income as

indicated in the table below. This fabricated income increased C6’s claimed

income which increased C6’s claimed EITC from $3,035 to $3,359, which was the
maximum EITC for a single filer with one child.

    Schedule C claiming inflated income for 2015
Customer Gross        Net          Car and Repairs Supplies Other
          Receipts Gain            Truck                    Expenses
                                   Expense
C6           $17,638     $2,559      $7,159      $1,230 $0    $6,690

                Fabricated and Improper Schedule A Deductions

      34.     Another scheme Expose uses to understate her customers’ tax

liabilities is to overstate or fabricate deductions claimed on Schedule A, filed with

the return.

      35.     One way Expose did this was to fabricate unreimbursed employee

business expenses (EBE). In each case described below, the customer did not know

why the item was claimed, did not tell Expose they incurred an unreimbursed


                                         10
       Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 11 of 21




expense, and did not provide an amount to be claimed as such. The tables below

describes EBE Expose improperly included on her customers’ tax returns:

            a. Unreimbursed Employee Business Expenses for 2014
                 Customer       Wages      Total EBE      % of
                                             Claimed wages
                C1 husband     $52,030        $37,420      72%
                   C1 wife     $16,941        $12,300      73%
                        C2     $52,873        $17,202      33%
                        C3     $53,098        $19,100      36%
                        C4     $55,098        $49,508      90%
                        C5     $34,396         $2,794       8%
                        C6     $48,817        $10,200      21%
                        C7     $40,891        $19,570      48%
                        C8     $53,773        $23,167      43%



            b. Unreimbursed Employee Business Expenses for 2015
                 Customer       Wages      Total EBE      % of
                                             Claimed wages
                       C1      $51,685        $13,600      26%
                       C3      $56,889         $8,500      15%
                       C4      $55,088        $15,544      28%
                       C5      $43,858         $3,319       8%
                       C7      $55,166        $14,736      27%
                       C8      $52,383        $14,467      28%

            c. Unreimbursed Employee Business Expenses for 2016
                 Customer       Wages      Total EBE      % of
                                             Claimed wages
                       C1      $55,931         $3,220       6%
                       C2      $59,555         $3,774       6%
                       C4      $57,057         $3,140       6%
                       C7      $50,785        $17,171      34%
                       C8      $53,180         $4,164       8%


                                       11
       Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 12 of 21




      36.    Another way Expose overstated or fabricated deductions claimed on

her customers’ Schedule A was to include fabricated expenses on Line 23, which is

where a person can claim expenses paid to produce taxable income. The statements

attached to Expose’s customers’ returns stated that these amounts were for

“mileage.” Taxpayers are not allowed to deduct the cost of the miles they commute

between work and home. Mileage for work is included in EBE rather than line 23.

The table below describes some of the amounts claimed and the number of miles

that would need to be driven for work over and above the miles driven to commute

in order to claim the amount on their returns:

     Mileage Claimed on Schedule A, Line 23-Other Expenses
 Customer      Year           Wages      Amount Claimed                       Miles
       C1      2016          $55,931               $15,211                   28,169
       C2      2016          $59,555               $15,210                   28,167
       C3      2016          $55,660               $16,211                   30,020
       C4      2015          $55,088                  $400                      696
       C4      2016          $57,057               $11,511                   21,317
       C5      2014          $55,089               $15,049                   26,873
       C5      2015          $55,088               $21,430                   37,270
       C6      2015           $8,940               $13,200                   22,957
       C8      2015          $52,383               $13,200                   22,957
       C8      2016          $53,180               $16,800                   31,111


      37.    Starting with tax returns filed in 2019 for tax year 2018, taxpayers

cannot claim a deduction for unreimbursed business expenses.




                                         12
        Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 13 of 21




      38.    In 2019, Expose included fabricated claims for Other Taxes on Line 6

of Schedule A. This line is for taxes paid in a foreign country and for generation

skipping taxes. Expose included these claims on 286 of the 898 returns she

prepared.

                      HARM TO THE UNITED STATES

      39.    Expose’s preparation of tax returns making incompetent, negligent,

reckless, and fraudulent claims harms the United States Treasury. These practices

harm the public because Expose prepares false or fraudulent tax returns that
understate her customers’ correct income tax liabilities and illegally cause

customers to incorrectly report their federal tax liabilities and underpay their taxes

      40.    Expose’s return preparation practices harm the United States Treasury
by causing lost tax revenue.

      41.    Expose harms her customers by charging fees for the preparation of

accurate tax returns but instead she prepares tax returns with fabricated or
exaggerated items that understate her customers’ tax liabilities and claim refunds to

which the customers are not entitled. In doing so, Expose causes her customers to

incorrectly report their federal tax liabilities and underpay their taxes.

      42.    Expose’s unlawful practices further harm the United States because

the IRS must devote its resources to investigating her activities. The IRS expends

time and resource to ascertain her customers’ correct tax liabilities, recover any

refunds erroneously issued, and collect any additional taxes and penalties.


                                           13
       Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 14 of 21




      43.    Expose’s illegal conduct also harms honest tax return preparers

because, by preparing tax returns that unlawfully inflate their customers’ refunds,

Expose gains a competitive advantage over tax return preparers who prepare

returns in accordance with the law. Customers who are satisfied with the tax

refunds they receive, but are often unaware of Expose’s illegal return preparation

practices, return to her for subsequent tax seasons.

      44.    In addition to the direct harm caused by preparing tax returns that

understate customers’ tax liabilities and/or overstate their refunds, Expose’s

activities undermine confidence in the federal tax system. Expose’s activities also

encourage noncompliance with the internal revenue laws by failing to confirm with
her customers that their returns honestly and accurately reflected the information

they provided. Similarly, Expose’s fraudulent use of the EITC undermines public

confidence in a statutory credit meant to encourage low-income workers with

young children to maintain employment.

 COUNT I: INJUNCTION UNDER 26 U.S.C. § 7407 FOR CONDUCT
   SUBJECT TO PENALTY UNDER 26 U.S.C. §§ 6694 AND 6695

      45.    Section 7407 of the Internal Revenue Code authorizes a district court

to enjoin a person who is a tax return preparer from engaging in certain conduct or

from further acting as a tax return preparer. The prohibited conduct justifying an

injunction includes the following:

             (a)   Engaging in conduct subject to penalty under 26 U.S.C. §

      6694(a), which penalizes a tax return preparer who prepares a return that

                                         14
       Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 15 of 21




      contains an understatement of tax liability or an overstatement of a refund

      due to an unreasonable position that the preparer knew or should have

      known was unreasonable;

               (b)   Engaging in conduct subject to penalty under 26 U.S.C. §

      6694(b), which penalizes a tax return preparer who prepares a return that

      contains an understatement of tax liability or an overstatement of a refund

      due to willful or reckless conduct;

               (c)   Engaging in conduct subject to penalty under

      26 U.S.C. § 6695(c), which penalizes a tax return preparer who fails to

      furnish their identifying number as required under 26 U.S.C. § 6109(a).
               (d)   Engaging in any other fraudulent or deceptive conduct that

      substantially interferes with the proper administration of the internal revenue

      laws.

      46.      In order for a court to issue such an injunction, the court must find

            that:

               (a)   The tax return preparer engaged in the prohibited conduct; and

               (b)   Injunctive relief is appropriate to prevent the recurrence of such

      conduct

      47.      If a tax return preparer’s conduct is continual or repeated and the court

finds that a narrower injunction would not be sufficient to prevent the preparer’s

interference with the proper administration of the internal revenue laws, the court



                                            15
       Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 16 of 21




may permanently enjoin the person from acting as a tax return preparer. See 26

U.S.C. § 7407(b).

      48.    Expose continually and repeatedly engaged in conduct subject to

penalty under 26 U.S.C. § 6694 by preparing returns that understate her customers’

tax liabilities and overstate their refunds. As described above, Expose has prepared

returns that claim deductions for expenses that were not incurred by the taxpayers

and EITCs to which the taxpayers are not entitled. Expose did so with the

knowledge that the positions taken on the returns were unreasonable and lacked

substantial authority. Expose has thus engaged in conduct subject to penalty under

26 U.S.C. § 6694(a).
      49.    Additionally, Expose has engaged in conduct subject to penalty under

26 U.S.C. § 6694(b) by willfully understating their customers’ liabilities and acting

with a reckless and intentional disregard of rules and regulations.

      50.    A narrower injunction would be insufficient to prevent Expose’s

interference with the administration of the internal revenue laws.

 COUNT II: INJUNCTION UNDER 26 U.S.C. § 7408 FOR CONDUCT
       SUBJECT TO PENALTY UNDER 26 U.S.C. § 6701

      51.    Section 7408 of the Internal Revenue Code authorizes a district court

to enjoin any person from engaging in conduct subject to penalty under 26 U.S.C.

§ 6701, which penalizes a person who aids or assists in the preparation of tax

returns that the person knows will result in an understatement of tax liability.



                                          16
       Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 17 of 21




      52.    Expose has engaged in conduct subject to penalty under 26 U.S.C. §

6701 by preparing income tax returns that claim credits and deductions that she

knew to be improper, false, and/or inflated.

      53.    Expose’s repeated actions fall within 26 U.S.C. § 7408, and injunctive

relief is appropriate to prevent a recurrence of this conduct.

    COUNT III: INJUNCTION UNDER 26 U.S.C. § 7402 FOR
  UNLAWFUL INTERFERENCE WITH THE ENFORCEMENT OF
                INTERNAL REVENUE LAWS

      54.    Section 7402(a) of the Internal Revenue Code authorizes a court to

issue orders of injunction as may be necessary or appropriate for the enforcement

of the internal revenue laws.

      55.    Expose has repeatedly and continually engaged in conduct that

interferes substantially with the administration and enforcement of the internal

revenue laws.
      56.    If Expose continues to act as tax return preparer, her conduct will

result in irreparable harm to the United States, and the United States has no

adequate remedy at law.
      57.    Expose’s conduct has caused and will continue to cause substantial

tax losses to the United States Treasury, much of which may be undiscovered and

unrecoverable. Moreover, unless Expose is enjoined from preparing returns, the

IRS will have to devote substantial and unrecoverable time and resources




                                          17
       Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 18 of 21




identifying and auditing her customers individually to detect understated liabilities

and overstated refund claims.

      58.    The detection and audit of erroneous tax credits and deductions

claimed on returns prepared by Expose would be a significant burden on IRS

resources.

                              RELIEF REQUESTED

      Plaintiff, the United States of America, respectfully prays for the following:

      A.     That the Court find that Tiffany Nakia Expose has repeatedly and
continually engaged in conduct subject to penalty under 26 U.S.C. §§ 6694 and

6695 and that injunctive relief is appropriate under 26 U.S.C. § 7407 to prevent

recurrence of that conduct;
      B.     That the Court find that Tiffany Nakia Expose has repeatedly and

continually engaged in conduct subject to penalty under 26 U.S.C. § 6701 and that

injunctive relief is appropriate under 26 U.S.C. § 7408 to prevent recurrence of that
conduct;

      C.     That the Court find that Tiffany Nakia Expose has repeatedly and

continually engaged in conduct that substantially interferes with the proper

enforcement and administration of the internal revenue laws and that injunctive

relief is appropriate under 26 U.S.C. § 7402(a) to prevent recurrence of that

conduct;




                                         18
        Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 19 of 21




      D.     That the Court enter a permanent injunction prohibiting Tiffany Nakia

Expose, any entity through which she conducts business, and all persons and

entities in active concert or participation with her from directly or indirectly:

             (1)    Preparing, assisting in the preparation of, or directing the

      preparation of federal tax returns, amended returns, or other tax-related

      documents or forms, including any electronically submitted tax returns or

      tax-related documents, for any entity or person other than herself;

             (2)    Transferring, selling, or assigning her customer lists and/or

      other customer information;

             (3)    Engaging in activity subject to penalty under 26 U.S.C. §§
      6694, 6695, and/or 6701;

             (4)    Engaging in conduct that substantially interferes with the

      proper administration and enforcement of the tax laws.

      E.     That the Court enter an injunction requiring Tiffany Nakia Expose at

her own expense:

              (1)   To send by email or certified mail, return receipt requested, a

       copy of the final injunction entered against her in this action, as well as a

       copy of the Complaint setting forth the allegations as to how Tiffany Nakia

       Expose negligently, recklessly, or fraudulently prepared federal income tax

       returns, to each person for whom she prepared federal income tax returns or

       any other federal tax forms after January 1, 2019;



                                          19
       Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 20 of 21




            (2)    To turn over to the United States copies of all returns and

      claims for refund that Tiffany Nakia Expose prepared after January 1, 2019;

            (3)    To provide the United States a list of the names, social security

      numbers, addresses, phone numbers, and email addresses of each person she

      prepared tax returns or claims for refund for after January 1, 2019;

            (4)    To post for one year, on all social media accounts and websites

      used to advertise her tax preparation services, a statement that she has been

      enjoined from the preparation of tax returns and a hyperlink to any press

      release regarding the injunction that the Department of Justice may issue

      regarding the injunction;
            (5)    To file a sworn statement with the Court evidencing Tiffany

      Nakia Expose’s compliance with the foregoing directives within forty-five

      (45) days of entry of the final injunction in this action; and

            (6)    To keep records of Tiffany Nakia Expose’s compliance with the

      foregoing directives, which may be produced to the Court, if requested, or

      the United States pursuant to paragraph F, infra;

      F.    That the Court enter an order allowing the United States to monitor

Tiffany Nakia Expose’s compliance with the injunction and to engage in post-

judgment discovery in accordance with the Federal Rules of Civil Procedure; and

      H.    That the Court grant the United States such other and further relief as

the Court deems appropriate.



                                          20
       Case 1:20-cv-00637-SDG Document 1 Filed 02/11/20 Page 21 of 21




                Certificate of compliance with Local Rule 5.1C

      I certify that this complaint complies with Local Rule 5.1C and is prepared

in Times New Roman font, size 14.


                                      /s/ John P. Nasta, Jr.
                                      JOHN P. NASTA, JR.
                                      Trial Attorney
                                      U.S. Department of Justice, Tax Division

Dated: February 11, 2020

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney          Of Counsel
General
By:                                          BYUNG J. PAK
/s/ John P. Nasta, Jr.                       UNITED STATES ATTORNEY
JOHN P. NASTA, JR.
Florida Bar #1004432                         Neeli Ben-David
U.S. Department of Justice, Tax              Assistant U.S. Attorney
Division                                     Ga. Bar No. 049788
Post Office Box 14198                        Richard B. Russell Federal Building
Ben Franklin Station                         75 Ted Turner Dr., SW, Ste. 600
Washington, D.C. 20044                       Atlanta, GA 30303
Telephone: (202) 307-6560                    Telephone: (404) 581-6303
john.nasta@usdoj.gov                         Neeli.Ben-David@usdoj.gov




                                        21
